Mb. Justice Hutchison
delivered the opinion of the Court.
Juan Á. Monagas, plaintiff in an action against the Central Eureka, obtained from the district court an order for the return of $211.43 alleged to have been collected by the court’s stenographer over and above the amount allowed by law. This order was based on the case of Guardiola v. District Court et al., 37 P.R.R. 605.
Some fourteen months later, after the decision of this Court in De Gracia v. Guardiola, 39 P.R.R. 799, the district judge, on motion of the stenographer, set aside its former order. This action is assigned as error.
The stenographer was not a party to the action, within the meaning of section 140 of the Code of Civil Procedure nor otherwise. The order directing the stenographer to'return a portion of the money paid to him by the plaintiff in a pending action was not in any sense a judgment which could not be modified after the end of the term. It was an administrative order addressed to a ministerial officer of the court. Neither se.ctiqn 140 of the Code of Civil Procedure nor any other section of that code, as far as we know, places any time limit upon the power of the district judge to amend or to set aside such an order.
The order appealed from must be affirmed.